Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of Claims 1-15 in the reply filed on 11/03/2020 is acknowledged.  The traversal is on the ground(s) that no unduly extensive or burdensome search would be required by the examiner to examine the various claims of the noted Groups in the same application and that the subject matter among the groups is not independent and distinct.
This is not found persuasive because inventions in this application are distinct.  The combination as claimed does not require the particulars of the subcombination as claimed because the two groups are distinct and mutually exclusive. For example, group 1 includes the features of  “virtual satellite configuration unit configured to configure virtual satellite for a specific terminal using a Base Station (BS) coordinate of a serving BS related to the specific terminal; and a positioning unit configured to perform a positioning procedure of estimating a location of the specific terminal, based on pseudo distance measurement value of actual satellite measured by the specific terminal and distance measurement value of virtual satellite generated for the virtual satellite. Group 2, on the contrary, includes the features of “determining whether a number of satellite available for positioning a specific terminal is smaller than a threshold number; configuring virtual satellite using a reference coordinate related to the specific terminal when the number of satellite is smaller than the threshold number; and performing a positioning procedure of estimating a location of the specific terminal using the satellite and the virtual satellite”.
The feature of “determining whether a number of satellite available for positioning a specific terminal is smaller than a threshold number and configuring virtual satellite using a 
Thus, the two groups are mutually exclusive. There would be a serious burden to search exclusively mutual elements in each of the groups. 
Therefore, the requirement is still deemed proper and is therefore made FINAL (See MPEP  § 818.03(a)  and MPEP § 806.05(d) ).
Accordingly, claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. This application contains claim 16 drawn to an invention nonelected with traverse in the reply filed on 11/03/2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “virtual satellite configuration unit” and “positioning unit” in claim 1, “measurement value filtering unit” in claim 7, and “result filtering unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of theclaims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the variousclaims was commonly owned at the time any inventions covered therein were made absent anyevidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point outthe inventor and invention dates of each claim that was not commonly owned at the time a laterinvention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c)and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 1, 3 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS document, Choi Min (KR 20140142610, submitted 3/18/2020, hereinafter Choi Min) and further in view of Pande (US 20050130590). 
Referring to claim 1, Choi Min discloses an apparatus for positioning a terminal (Page. 6, lines 8-11 “a position measuring device for measuring the current position of the terminal. The position measuring device may be configured to receive satellite signals from a plurality of first satellites at a current position of the terminal to obtain a position of each of the first satellites and a first range of distance between each of the first satellites and the terminal”. And Page. 6, lines 30-31, “The method for measuring a location may include receiving satellite signals from a plurality of first satellites at a current location of the terminal to obtain a location of each of the first satellites”), the apparatus comprising:
a virtual satellite configuration unit configured to configure virtual satellite for a specific terminal (Par. 39, lines 4-8, “The obtained moving distance of the terminal is used as a pseudo distance between the virtual satellite and the terminal”. Page. 7, lines 2-4, “Obtaining a second range between the second satellite and the terminal by using the position of the second satellite, which is a virtual satellite corresponding to the previous position of the terminal”. Note that at least one virtual satellite and one real satellite are used for determining location of the terminal, thus, a virtual satellite is configured to perform the functions of the virtual satellite for determining location. Thus, a configuration unit must have configured such virtual satellite); 
a positioning unit (Par. 40, lines 1-2, “tight coupling position calculation unit 300”) configured to perform a positioning procedure of estimating a location of the specific terminal, based on pseudo distance measurement value of actual satellite measured by the specific terminal  (Par. 40, 1-6, “The current position of the terminal is calculated through a tightly coupled positioning process using the provided virtual satellite information (e.g., the position of the virtual satellite, the pseudo distance between the virtual satellite and the terminal)”. and “from the actual satellite information (e.g., the position of the actual satellite, the pseudo distance between the actual satellite and the terminal) provided from the satellite pseudo-range acquisition unit 110 and from the dead reckoning pseudo-range acquisition unit 210”. Par. 40, lines 13-16, “The tightly coupled position calculation unit 300 selects some of the positions of the plurality of real satellites and the positions of the virtual satellites, and calculates the current position of the terminal using the position of the selected satellite and the pseudo distance corresponding to the position of the selected satellite”. Note that the “tight coupling position calculation unit 300” is equivalent to the positioning unit and it determines position of the terminal using pseudo distances of real satellites and virtual satellite).
	Choi Min does not explicitly state: using a Base Station (BS) coordinate of a serving BS related to the specific terminal.
However, one skilled in the art would recognize that a Virtual Satellite can be a computer program that creates an environment that facilitates the services similar to a physical satellite. Further, this environment can be programmed and created using location and/or coordinates of a mobile station or a base station, which are described below by Pande.
In an analogous art, Pande discloses using a Base Station (BS) coordinate of a serving BS related to the specific terminal (FIG. 4, Par. 58, lines 1-15 and Par. 60, lines 1-14, “The other mobile stations may be located within a wireless network, such as mobile station 404”, “If the GPS enabled Mobile Station 108 is unable to determine its location from the GPS signal 110 and virtual satellite system . . . may request aiding or assisting information from other satellite positon system servers in other devices located in the network 402 such as the base station 408 via antenna 410, the wireless device 404”. Note that in figure 4 the mobile stations 108, and 104 are GPS enabled devices. Further note that both mobile devices 108 and 404 include virtual satellite units 202 and 412 respectively to allow virtual satellite communications. Further note that the mobile stations 108 and 404 are within serving cell of the serving base station 408. Further note that the mobile station 108 is able to receive satellite assist data from base station 408 or from mobile station 404, where the assist data is location assist data from the virtual satellite servers within the base station 408 or the mobile station 404. Thus, the location assist data that comes from the base station is using the Base Station (BS) coordinate of a serving BS related to the specific mobile statin 108). 
	An advantage of using coordinates of a base station as virtual satellite coordinates is that the base station’s coordinates are pre-determined or pre-recorded in the system. Therefore, in determining the location of the terminal, all that’s needed is relating the position of the terminal to the predetermined coordinates of the base station.
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the System of Choi Min by incorporating the teachings of Pande, so that the base station coordinates are used as the virtual satellite coordinates, for the purpose speeding the process or creating the virtual satellite since base station coordinates are already pre-determined by the system and ready to be used as virtual satellite. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Choi Min/Pande discloses the apparatus of claim 1, wherein the positioning unit is configured to: calculate and generate the distance measurement value of the virtual satellite, based on an initial location coordinate of the specific terminal or a location coordinate estimated in a previous positioning procedure, and coordinate of the configured virtual satellite (Choi Min, Par. 39, “the position of the virtual satellite, which is a reference position, refers to the position of the terminal measured before. The obtained moving distance of the terminal is used as a pseudo distance between the virtual satellite and the terminal. In detail, the dead reckoning pseudo-range obtaining unit 210 calculates a distance from the reference position to the current location of the terminal using movement information (for example, direction information and number of steps) of the terminal provided from the dead reckoning unit 200”).
Referring to claim 10, Choi Min discloses a method of positioning a terminal (Page. 6, lines 30-31, “The method for measuring a location may include receiving satellite signals from a plurality of first satellites at a current location of the terminal to obtain a location of each of the first satellites”), the method comprising:
configuring virtual satellite for a specific terminal (Par. 39, lines 4-8, “The obtained moving distance of the terminal is used as a pseudo distance between the virtual satellite and the terminal”. Page. 7, lines 2-4, “Obtaining a second range between the second satellite and the terminal by using the position of the second satellite, which is a virtual satellite corresponding to the previous position of the terminal”); and
performing a positioning procedure of estimating a location of the specific terminal ((Par. 40, 1-6, “The current position of the terminal is calculated through a tightly coupled positioning process using the provided virtual satellite information (e.g., the position of the virtual satellite, the pseudo distance between the virtual satellite and the terminal)”), based on pseudo distance 
Choi Min does not explicitly state: using a Base Station (BS) coordinate of a serving BS related to the specific terminal.
However, one skilled in the art would recognize that a Virtual Satellite can be a computer program that creates an environment that facilitates the services similar to a physical satellite. Further, this environment can be programmed and created using location and/or coordinates of a mobile station or a base station, which are described below by Pande.
In an analogous art, Pande discloses using a Base Station (BS) coordinate of a serving BS related to the specific terminal (FIG. 4, Par. 58, lines 1-15 and Par. 60, lines 1-14, “The other mobile stations may be located within a wireless network, such as mobile station 404”, “If the 
	An advantage of using coordinates of a base station as virtual satellite coordinates is that the base station’s coordinates are pre-determined or pre-recorded in the system. Therefore, in determining the location of the terminal, all that’s needed is relating the position of the terminal to the predetermined coordinates of the base station.
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the System of Choi Min by incorporating the teachings of Pande, so that the base station coordinates as the virtual satellite are used, for the purpose speeding the process or creating the virtual satellite since base station coordinates are already pre-determined by the system and ready to be used as virtual satellite. Further, this is an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS document, Choi Min (KR 20140142610, submitted 3/18/2020, hereinafter Choi Min) and further in view of Pande (US 20050130590) and further in view of Kanai (US 5,307,507).
Referring to claim 2, the combination of Choi Min/Pande discloses the apparatus of claim 1, wherein the virtual satellite configuration unit is configured to:  configure virtual satellite using a BS coordinate for each directional axis of a three-dimensional coordinate space (Pande, FIG. 4, Par. 58, lines 1-15 and Par. 60, lines 1-14, “The other mobile stations may be located within a wireless network, such as mobile station 404”, “GPS enabled Mobile Station 108 ...  may request aiding or assisting information from other satellite positon system servers in other devices located in the network 402 such as the base station 408 via antenna 410, the wireless device 404”. Note that in figure 4 the mobile stations 108, and 104 are GPS enabled devices. Further note that both mobile devices 108 and 404 include virtual satellite units 202 and 412 respectively to allow virtual satellite communications. Further note that the mobile stations 108 and 404 are within serving cell of the serving base station 408. Further note that the mobile station 108 is able to receive satellite assist data from base station 408 or from mobile station 404, where the assist data is location assist data from the virtual satellite servers within the base station 408 or the mobile station 404. Thus, the location assist data that comes from the base station is using the Base Station (BS) coordinate of a serving BS related to the specific mobile statin 108), wherein an origin of the coordinate space is an initial location coordinate of the specific terminal or a location coordinate estimated in a previous positioning procedure (Choi Min, Par. 39, lines 2-5, “using the position of the virtual satellite corresponding to the previous position of the terminal as a reference position. Herein, the position of the virtual satellite, which is a references positon, refers to the position of the terminal measured before”.  Note that the position of the virtual satellite is based on the previous position 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the System of Choi Min by incorporating the teachings of Pande, so that the base station coordinates are used as the virtual satellite coordinates, so that a calculated position based on coordinates e.g., latitude, longitude and altitude is determined. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The combo is not relied on for showing that a coordinate value of the BS coordinate is in fact for each directional axis of a three-dimensional coordinate space.
However, one skilled in the art would recognize that coordinates of a BS conventionally includes at least the BS coordinate for each directional axis of a three-dimensional coordinate space, as described below by Kanai.
Kanai discloses coordinate values of a BS coordinate is in fact for each directional axis of a three-dimensional coordinate space (Col. 3, lines 5-16, “radio base stations dispersed in a service area which is defined by an orthogonal coordinate system having an x-axis and a y-axis orthogonal to the x-axis. The radio base stations have cells approximately specified by regular hexagonal configurations, respectively, and are located at x- and y-axis positions which are specified by i, j, and R, where i and j are integers determined in directions of the x- and the y-axes, respectively, and R is representative of a length of each side of the regular hexagonal configurations”. Note Kanai shows the a position of the base station being configured as a three dimensional coordinate space. Further note that each value of the each coordinate e.g., x-coordinate, y coordinate and R coordinate can be specific for each base station).
Knowing the fact that Pande already correlates the position of the virtual satellite to the position of the serving base station, in combination with the Kanai’s teachings of “coordinates of .
Claims 4, 5 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS document, Choi Min (KR 20140142610, submitted 3/18/2020, hereinafter Choi Min) and further in view of Pande (US 20050130590) and further in view of Ueda (US 2010/0026566).
Referring to claim 4, the combination of Choi Min/Pande discloses the apparatus of claim 1, further comprising outputting the estimated location coordinate as a positioning result of the specific terminal (Choi Min, Par. 47, “The output unit 400 outputs the positioning result of the tightly coupled position calculation unit 300. In detail, the output unit 400 may be designed to output the current position of the terminal calculated by the tight coupling position calculation unit 300 based on whether the positioning is successful and the positioning success on the screen of the terminal”).
The above combination is not relied on for outputting the estimated location coordinate as a positioning result of the specific terminal when a difference between the estimated location coordinate and an initial location coordinate of the specific terminal or a location coordinate 
In an analogous art, Ueda discloses outputting the estimated location coordinate as a positioning result of the specific terminal when a difference between the estimated location coordinate and an initial location coordinate of the specific terminal or a location coordinate estimated in a previous positioning procedure is within a preset specific range (Fig. 1, Par. 34, “in-vehicle device . . . a GPS receiver 20”. Par. 96, “obtained positioning results with respect to the position (Xu, Yu, Zu) of the vehicle 90 may be outputted to, for example, a navigation system”. Par. 98, “When the GPS satellites 10 which can be observed are changed during movement of the vehicle 90, the weight matrix W may be determined again according to the change of the GPS satellites 10”. Note the a GPS receiver, e.g., GPS receiver 20 mounted in car, receives GPS signals continuously and outputs the position to a navigation system.  One skilled in the art knows that a vehicle, such as the vehicle 90 of figure 1, while moving would be changing its position continuously and the GPS system adjusts the position signals every time the difference between the current position (estimated position) and the previous position (or location coordinate estimated in a previous positioning) is within a preset specific range. This allows a GPS receiver to continuously adjust position of the terminal (or vehicle) and display the adjusted position).
Ueda also discloses wherein the positioning unit is configured to: estimate a location coordinate of the specific terminal using a predefined weight matrix (Par. 3, lines 9-11, Par. 88, “that four GPS satellites 101, 102, 10, 3, and 104 can be observed currently. In this case, the weight matrix W is represented by the following equation”.  Par. 89, “At step S518, the weighted positioning 
    	         
    PNG
    media_image1.png
    243
    320
    media_image1.png
    Greyscale

Par. 89, “At step S518, the weighted positioning computation part 49 performs the weighted positioning computation using the weight matrix W generated at the above step S516, based on pseudo distances”), 
and at least one formula matrix configured based on a pseudo measurement value of the actual satellite and a distance measurement value of the virtual satellite (see equation 5 on page 5 and equation 9 on page 6. Also see Par. 90-91, “the weighted position computation is performed using the weighted least square method as in the following”
       	 		  
    PNG
    media_image2.png
    39
    251
    media_image2.png
    Greyscale

Note that equation 5 above uses equations 6-9 on page 6. Equation 9, which is matrix formula, is used for obtaining observation matrix H, which is used eventually used in obtain values for equition 5. Here, equation 9 below is equivalent to formula matrix. Further note that the formula is used with four satellites and one skilled in the art would recognize that the formula can be used for three physical satellites and one virtual because the formula uses a distance of the satellite to the terminal and the distance could be programmed to be between virtual satellite and the terminal in the same fashion as between terminal and real satellite. 

    PNG
    media_image3.png
    140
    266
    media_image3.png
    Greyscale
).
Knowing the fact that the combination of Choi Min and Pande already correlates the position of the terminal to the positions of virtual satellite and real satellites and determines the location of the terminal based on distances between the terminal and the satellites, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Ueda into the combination so that an updated position of the terminal is continuously displayed for navigation, and further, for the purpose of calculating an accurate location using the specific measurements in the formulas and thus providing a well calculated location. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 5, the combination of Choi Min/Pande/Ueda discloses the apparatus of claim 4, and further disclose perform the positioning procedure of the specific terminal again, when the difference between the estimated location coordinate and the initial location coordinate of the specific terminal or the location coordinate estimated in the previous positioning procedure is out of the specific range (Ueda, Par. 98, “When the GPS satellites 10 which can be observed are changed during movement of the vehicle 90, the weight matrix W may be determined again according to the change of the GPS satellites 10. For observation of a certain GPS satellite 10k becomes impossible, the weight matrix W in which the components relating the GPS satellite 10k concerned are eliminated is generated, and then the weighted positioning computation is performed based on the observation quantity zj applied to other GPS satellites 10j from which the observation quantity zk of the GPS satellite 10k concerned is eliminated”. Fig. 1, Par. 34, “in-vehicle device . . . a GPS receiver 20”. Par. 96, “obtained positioning results with respect to the position (Xu, Yu, Zu) of the vehicle 90 may be outputted to, for example, a navigation system”. Note a GPS receiver, e.g., GPS receiver 20 mounted in car of FIG. 1, receives GPS signals continuously and outputs the position to a navigation system.  One skilled in the art knows that a vehicle, such as the vehicle 90 of figure 1, while moving would be changing its position continuously and the GPS system adjusts the position signals every time the difference between the current position (estimated position) and the previous position (or location coordinate estimated in a previous positioning) is within a preset specific range. This allows a GPS receiver to continuously adjust position of the terminal (or vehicle) and display the adjusted position. Note that the weight matrix is recalculated the new weight matrix is used for performing positioning procedure again.  Further note that the GPS keeps changing the weight matrix for updated location determination when the vehicle moves. Thus,   performing the positioning procedure of the specific terminal is repeated again when the difference is out of the specific range or when observation of certain GPs becomes impossible).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Ueda so that an updated position of the terminal is determined continuously whenever the vehicle moves 

Referring to claim 11, the combination of Choi Min/Pande discloses method of claim 10, and further discloses calculating and generating the distance measurement value of the virtual satellite, based on an initial location coordinate of the specific terminal or a location coordinate estimated in a previous positioning procedure, and coordinate of the configured virtual satellite (Choi Min, Par. 39, “the position of the virtual satellite, which is a reference position, refers to the position of the terminal measured before. The obtained moving distance of the terminal is used as a pseudo distance between the virtual satellite and the terminal. In detail, the dead reckoning pseudo-range obtaining unit 210 calculates a distance from the reference position to the current location of the terminal using movement information (for example, direction information and number of steps) of the terminal provided from the dead reckoning unit 200”) and outputting the estimated location coordinate as a positioning result of the specific terminal (Choi Min, Par. 47, “The output unit 400 outputs the positioning result of the tightly coupled position calculation unit 300. In detail, the output unit 400 may be designed to output the current position of the terminal calculated by the tight coupling position calculation unit 300 based on whether the positioning is successful and the positioning success on the screen of the terminal”).
The above combination is not relied on for showing: outputting the estimated location coordinate as a positioning result of the specific terminal when a difference between the estimated location coordinate and an initial location coordinate of the specific terminal or a location coordinate estimated in a previous positioning procedure is within a preset specific range; and 

In an analogous art, Ueda discloses outputting the estimated location coordinate as a positioning result of the specific terminal when a difference between the estimated location coordinate and an initial location coordinate of the specific terminal or a location coordinate estimated in a previous positioning procedure is within a preset specific range (Fig. 1, Par. 34, “in-vehicle device . . . a GPS receiver 20”. Par. 96, “obtained positioning results with respect to the position (Xu, Yu, Zu) of the vehicle 90 may be outputted to, for example, a navigation system”. Par. 98, “When the GPS satellites 10 which can be observed are changed during movement of the vehicle 90, the weight matrix W may be determined again according to the change of the GPS satellites 10”. Note the a GPS receiver, e.g., GPS receiver 20 mounted in car, receives GPS signals continuously and outputs the position to a navigation system.  One skilled in the art knows that a vehicle, such as the vehicle 90 of figure 1, while moving would be changing its position continuously and the GPS system adjusts the position signals every time the difference between the current position (estimated position) and the previous position (or location coordinate estimated in a previous positioning) is within a preset specific range. This allows a GPS receiver to continuously adjust position of the terminal (or vehicle) and display the adjusted position). Ueda further discloses estimating a location coordinate of the specific terminal using a predefined weight matrix and at least one formula matrix configured based on a pseudo measurement value of the actual satellite and a distance measurement value of the virtual satellite (Par. 3, lines 9-11, Par. 88, “that four GPS satellites 101, 102, 10, 3, and 104 can be observed currently. In this case, the weight matrix W is represented by the following equation”.  Par. 89, “At step S518, the weighted 
   	         
    PNG
    media_image1.png
    243
    320
    media_image1.png
    Greyscale

Par. 89, “At step S518, the weighted positioning computation part 49 performs the weighted positioning computation using the weight matrix W generated at the above step S516, based on pseudo distances”), and at least one formula matrix configured based on a pseudo measurement value of the actual satellite and a distance measurement value of the virtual satellite (see equation 5 on page 5 and equation 9 on page 6. Also see Par. 90-91, “the weighted position computation is performed using the weighted least square method as in the following”
       	 		  
    PNG
    media_image2.png
    39
    251
    media_image2.png
    Greyscale

Note that equation 5 above uses equations 6-9 on page 6. Equation 9, which is matrix formula, is used for obtaining observation matrix H, which is used eventually used in obtain values for equition 5. Here, equation 9 below is equivalent to formula matrix. Further note that the formula is used with four satellites and one skilled in the art would recognize that the formula can be used for three physical satellites and one virtual because the formula uses a distance of the satellite to the terminal and the distance could be programmed to be between virtual satellite and the terminal in the same fashion as between terminal and real satellite).; and 


    PNG
    media_image3.png
    140
    266
    media_image3.png
    Greyscale

performing the positioning procedure of the specific terminal again, when the difference is out of the specific range (Ueda, Par. 98, “When the GPS satellites 10 which can be observed are changed during movement of the vehicle 90, the weight matrix W may be determined again according to the change of the GPS satellites 10. For example, when observation of a certain GPS satellite 10k becomes impossible, the weight matrix W in which the components relating the GPS satellite 10k concerned are eliminated is generated, and then the weighted positioning computation is performed based on the observation quantity zj applied to other GPS satellites 10j from which the observation quantity zk of the GPS satellite 10k concerned is eliminated”. Fig. 1, Par. 34, “in-vehicle device . . . a GPS receiver 20”. Par. 96, “obtained positioning results with respect to the position (Xu, Yu, Zu) of the vehicle 90 may be outputted to, for example, a navigation system”. 
Note a GPS receiver, e.g., GPS receiver 20 mounted in car of FIG. 1, receives GPS signals continuously and outputs the position to a navigation system.  One skilled in the art knows that a vehicle, such as the vehicle 90 of figure 1, while moving would be changing its position continuously and the GPS system adjusts the position signals every time the difference between the current position (estimated position) and the previous position (or location coordinate estimated in a previous positioning) is within a preset specific range. This allows a GPS receiver 
Knowing the fact that the combination of Choi Min and Pande already correlates the position of the terminal to the positions of virtual satellite and real satellites and determines the location of the terminal based on distances between the terminal and the satellites, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Ueda into the combination so that an updated position of the terminal is determined and displayed for navigation using the well-known weight matrix and matrix formulas, further for the purpose of calculating an accurate location using the specific parameters in the formulas and thus providing a well calculated location. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Allowable Subject Matter

Claim 6-9 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “wherein the weight matrix is defined to apply a lower weigh to a value related to the virtual satellite compared to the actual satellite”, as 

Conclusion

Prior art noted but not relied on:
Park (US 20130304376)
Garin (US 2010/0182195
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644